Exhibit 10.2

EXECUTION VERSION

CONVEYANCE OF TERM

OVERRIDING ROYALTY INTEREST

From

GMX RESOURCES INC.

as Grantor

to

EDF TRADING NORTH AMERICA, LLC

as Grantee

December 8, 2011

 

This instrument prepared by:

 

Jeffrey A Schlegel

Jones Day

717 Texas, Suite 3300

Houston, Texas 77002

  

When recorded please return to:

 

Jeffrey A Schlegel

Jones Day

717 Texas, Suite 3300

Houston, Texas 77002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I CONVEYANCE

     1   

Section 1.1

  Conveyance      1   

Section 1.2

  Non-Operating, Non-Expense-Bearing Interest      1   

Section 1.3

  Royalties; Taxes      2   

Section 1.4

  Termination      2   

Section 1.5

  Delivery to Royalty Owner      2   

Section 1.6

  Certain Limitations      3   

Section 1.7

  Measurement      3   

Section 1.8

  No Mortgage, Assignment or Pooling by Working Interest Owner      4   

Section 1.9

  Title      4   

Section 1.10

  No Proportionate Reduction      5   

Section 1.11

  Government Regulation      6   

ARTICLE II DEFINITIONS

     6   

Section 2.1

  Definitions      6   

Section 2.2

  Rules of Construction; Monthly and Daily Equivalents; Publications      14   

ARTICLE III MISCELLANEOUS

     15   

Section 3.1

  Nature of Production Payment; Intentions of the Parties      15   

Section 3.2

  Governing Law      15   

Section 3.3

  Successors and Assigns      15   

Section 3.4

  Counterpart Execution      16   

Section 3.5

  Further Assurances      16   

Section 3.6

  No Subordination to Permitted Encumbrances      16   

Section 3.7

  Partial Invalidity      16   

Section 3.8

  Waiver of Jury Trial and Special Damages      17   

Section 3.9

  Consent to Jurisdiction      17   

Section 3.10

  Partition      17   

Section 3.11

  Addresses      17   

Section 3.12    

  Amendments and Waivers      17   

Schedules and Exhibits:

 

Schedule 1 —

   Scheduled Quantities (in MMBtus)

Schedule 2 —

   Field Price for Gas

Schedule 3 —

   Field Price for Oil

Exhibit A-1a

   Property Exhibit — Description of Subject Wells Locations

Exhibit A-1b

   Property Exhibit — Description of Subject Wells Depths

Exhibit A-2

   Property Exhibit — Description of Leases

 

i



--------------------------------------------------------------------------------

CONVEYANCE OF TERM OVERRIDING ROYALTY INTEREST

This Conveyance of Term Overriding Royalty Interest (this “Conveyance”), dated
for reference purposes as of December 8, 2011, is made by GMX Resources Inc., an
Oklahoma corporation (“Working Interest Owner” and a “Party”), to EDF Trading
North America, LLC, a Texas limited liability company (“Royalty Owner” and a
“Party”).

Working Interest Owner is the owner of the Subject Interests (defined below),
and Working Interest Owner has agreed to convey to Royalty Owner the following
described term overriding royalty interest in such Subject Interests.

Capitalized terms used herein have the meanings given to them in Article II
hereof unless otherwise defined herein.

Accordingly, Working Interest Owner hereby makes the following conveyance and
assignment to, and the following agreements for the benefit of, Royalty Owner:

ARTICLE I

CONVEYANCE

Section 1.1 Conveyance. For and in consideration of One Thousand Dollars
($1,000.00) and other good and valuable consideration paid by Royalty Owner to
Working Interest Owner, the receipt and sufficiency of which are hereby
acknowledged, Working Interest Owner hereby GRANTS, BARGAINS, SELLS, CONVEYS,
ASSIGNS, TRANSFERS, SETS OVER AND DELIVERS unto Royalty Owner a term overriding
royalty interest in and to the Subject Interests and in and to the Subject
Hydrocarbons attributable thereto that is equal to the Production Payment
Percentage with respect to each Subject Interest and the Subject Hydrocarbons
attributable thereto (but not to exceed during any Month the Scheduled
Quantities plus any Adjustment Quantity of the Subject Hydrocarbons produced and
saved that Month), together with all and singular the rights and appurtenances
thereto in anywise belonging (the “Production Payment”).

TO HAVE AND TO HOLD the Production Payment unto Royalty Owner, its successors
and assigns until the Termination Time.

Section 1.2 Non-Operating, Non-Expense-Bearing Interest. The Production Payment
conveyed hereby is a non-operating, non-expense-bearing limited term overriding
royalty interest, free of all cost and expense of production, operations and
delivery to the applicable Delivery Points. The Production Payment and the
Production Payment Hydrocarbons will be free and clear of, and in no event will
Royalty Owner ever be liable or responsible in any way for payment of, any and
all (a) costs, expenses and liabilities associated with acquiring, exploring,
developing, drilling, redrilling, maintaining, producing, operating, reworking,
repairing, recompleting, and remediating the Subject Interests, or (b) cash
balancing obligations or Delivery Point Charges. All costs and expenses
associated with acquiring, exploring, developing, drilling, redrilling,
maintaining, producing, operating, reworking, repairing, recompleting, and
remediating the Subject Interests and all cash balancing obligations and
Delivery Point Charges will be borne by the Retained Interests and paid by
Working Interest Owner promptly, on or before the dates the same become
delinquent.



--------------------------------------------------------------------------------

Section 1.3 Royalties; Taxes. The Production Payment will be free and clear of
(and without deduction of) any and all royalties, overriding royalties, other
production payments, and other burdens on production and will bear no part of
the same; the Retained Interests will be burdened with, and Working Interest
Owner will timely pay, all such royalties, overriding royalties, other
production payments, and other burdens on production. Working Interest Owner
will defend, indemnify and hold Royalty Owner harmless from and against any loss
or claim with respect to any such royalties and other burdens on production or
any claim by the owners or holders of such royalties and other burdens on
production. Working Interest Owner will bear and pay all Taxes with respect to
the Production Payment and the Production Payment Hydrocarbons, and the
Production Payment Hydrocarbons will be free of Taxes and delivered without
deduction for Taxes.

Section 1.4 Termination.

(a) The Production Payment will remain in full force and effect until the
Termination Time. At the Termination Time, all rights, titles and interests
hereby conveyed to Royalty Owner in the Subject Interests will automatically
terminate and vest in Working Interest Owner and, upon request by Working
Interest Owner, Royalty Owner (at Working Interest Owner’s expense) will execute
and deliver such instruments (in recordable form) as may be reasonably necessary
to evidence the termination of the Production Payment, provided that,
notwithstanding the foregoing or anything herein to the contrary, any
obligations which any Person may have to indemnify, reimburse, or compensate
Royalty Owner, or to make payments to Royalty Owner on account of Production
Payment Hydrocarbons produced before the Termination Time, or to give reports or
take other actions with respect to such Production Payment Hydrocarbons or such
payments, will survive any termination of the Production Payment.

(b) No pipeline company or other Person purchasing, taking or processing
Production Payment Hydrocarbons will be required to take notice of or to keep
informed concerning termination of the Production Payment until actual receipt
of a termination instrument signed by Royalty Owner as contemplated in the
preceding subsection (a).

(c) If any individual Subject Interest (or portion thereof, as applicable)
should by its terms terminate before the Termination Time and not be extended,
renewed or replaced, then the Production Payment will no longer apply to that
particular Subject Interest (or such portion thereof, as applicable), but the
Production Payment will remain in full force and effect and undiminished as to
all remaining Subject Interests (and all remaining portions of such Subject
Interest, as applicable), as well as to any new lease referred to in the last
sentence of the definition of “Lease” in Section 2.1. No Scheduled Quantity,
Adjustment Quantity or Monthly Adjustment Amount will ever be reduced or
diminished by reason of the termination of all or any portion of a Subject
Interest.

Section 1.5 Delivery to Royalty Owner. Working Interest Owner will cause the
Production Payment Hydrocarbons to be delivered each Day to Royalty Owner, or to
the credit of Royalty Owner, into the facilities of the Delivery Point Recipient
at the applicable Delivery

 

2



--------------------------------------------------------------------------------

Point, in a condition satisfactory to meet or exceed all specifications and
requirements of such Delivery Point Recipient and free of all Delivery Point
Charges. Such delivery will be made on a first priority basis (along with the
other Subject Hydrocarbons), to the extent permitted by applicable Law and by
any contracts existing on the date hereof, and Working Interest Owner hereby
dedicates to the Subject Hydrocarbons all gathering, transportation, processing,
treating and compression plants and equipment (whether owned or possessed by
contract right) and all contract rights and other rights useful in making such
delivery and agrees that the same will be used to deliver the Subject
Hydrocarbons in such condition prior to being used for other Hydrocarbons
belonging to Working Interest Owner or its Affiliates. Although the Production
Payment Hydrocarbons are owned by Royalty Owner when and as produced at the
wellhead, Working Interest Owner will be solely responsible for causing delivery
thereof to occur at the Delivery Points and for the handling, management and
care of the Production Payment Hydrocarbons until such delivery has been
completed and solely responsible for any damage, injury or loss that may occur
in connection therewith. To the extent it has the right to do so, Working
Interest Owner hereby grants to Royalty Owner and its purchasers and agents
easements and rights-of-way over and across the Leases and all lands subject
thereto or pooled, communitized and/or unitized therewith, together with rights
of ingress and egress to go on or about such lands and all related production,
processing, handling and other facilities, for the purposes of receiving,
accepting and taking Production Payment Hydrocarbons at the applicable Delivery
Points and for the further transportation thereof.

Section 1.6 Certain Limitations. The Production Payment will be subject to the
following provisions:

(a) Royalty Owner will look solely to the Production Payment Hydrocarbons for
satisfaction and discharge of the Production Payment, and Working Interest Owner
will not be personally liable under this Conveyance for the payment and
discharge thereof (although Working Interest Owner will be personally liable for
the performance of its representations, warranties, agreements and indemnitees
in the Production Payment Documents).

(b) The Gas produced from the Subject Interests will be allocated first to the
Production Payment, and the Oil produced from the Subject Interests will be
allocated first to the Retained Interests, so that the Production Payment
Hydrocarbons will consist of Gas to the extent reasonably practicable.

(c) Neither the occurrence of an event of force majeure nor any other event or
condition reducing or eliminating production or delivery of Subject Hydrocarbons
will suspend the calculation and increase of any Monthly Deficiency or other
component of the Monthly Adjustment Amount.

Section 1.7 Measurement. Measurement of the quantities of Subject Hydrocarbons
that are Gas will be made by meters located at the applicable Delivery Points.
All of such measurements must comply with then current testing methods of the
American Society for Testing Materials or the American Petroleum Institute, and
all such Delivery Point meters must measure the volume of Gas (in cubic feet).
The MMBtu content of such Gas will be determined by industry standard gas
analysis samplings taken at least annually. Measurement of Subject Hydrocarbons
that are Oil will be determined under the applicable agreement with the Delivery

 

3



--------------------------------------------------------------------------------

Point Recipient (or under the applicable marketing agreement with any Person
purchasing such Oil at the Delivery Point) and, if such agreement does not
specify measurement procedures, in accordance with generally accepted industry
practices in effect at the time and place of delivery using then current testing
methods of the American Society for Testing Materials or the American Petroleum
Institute. All measurements of Gas or Oil will be subject to the rights of
Working Interest Owner and Royalty Owner to audit and confirm such measurements.
Working Interest Owner hereby represents, warrants and covenants to Royalty
Owner as follows with respect to the Subject Hydrocarbons: (a) lease level
separation of Oil from Gas does and will take place prior to the measuring of
the Btu content of such Gas, and (b) production of Gas and of Oil from each
Subject Well is and will continue to be measured at a point prior to any point
where Gas or Oil from such Subject Well is commingled with Gas or Oil from any
other well or wells that are not Subject Wells.

Section 1.8 No Mortgage, Assignment or Pooling by Working Interest Owner. During
the term of the Production Payment, (a) Working Interest Owner will not
mortgage, pledge or hypothecate the Subject Interests or create or allow to
remain any lien or security interest thereon or on any Hydrocarbons produced
therefrom, other than Permitted Encumbrances, and (b) Working Interest Owner
will not assign, sell, convey or otherwise transfer the Subject Interests or any
part thereof, unless in each case Royalty Owner expressly consents thereto in
writing, the transferee expressly agrees to assume and perform all of Working
Interest Owner’s obligations under this Conveyance and the other documents
executed in connection herewith (contingent, in the case of a mortgagee, upon
taking possession), and such mortgage, pledge, hypothecation, lien, security
interest, assignment, sale, conveyance or other transfer is made and accepted
expressly subject and subordinate to this Conveyance. Any purported mortgage,
pledge, hypothecation, lien, security interest, assignment, sale, conveyance or
other transfer in violation hereof will be null and void. During the term of the
Production Payment, Working Interest Owner will not – except as may be required
by the terms of any existing or new Lease or by the terms of any Law or any
order of a court or regulatory authority having jurisdiction, or unless Working
Interest Owner and Royalty Owner have the same or larger Net Revenue Interest in
each affected Subject Interest both before and after pooling or
unitization–pool, communitize or unitize the Production Payment or the Subject
Interests (or amend any presently existing pooling, communitization or
unitization agreement with respect thereto) without the express written consent
of Royalty Owner, and any purported pooling, communitization, unitization or
amendment in contravention of the preceding clause will be null and void as to
Royalty Owner and will not have the effect of pooling or otherwise affecting the
Production Payment.

Section 1.9 Title. Working Interest Owner hereby binds itself and its successors
and assigns to WARRANT and forever DEFEND all and singular title to the
Production Payment and the Production Payment Hydrocarbons unto Royalty Owner,
its successors and assigns, against every Person lawfully claiming or who may
claim the same or any part thereof, including any Person claiming under a
Permitted Encumbrance. In addition, and without limitation of the foregoing,
Working Interest Owner warrants and represents to Royalty Owner that:

(a) each Lease is a valid and subsisting oil, gas and/or mineral lease, deed or
other instrument covering the lands and depths described in such Lease (subject
to any limitations as to depth or areal extent set forth in the Property Exhibit
with respect to such Lease);

 

4



--------------------------------------------------------------------------------

(b) the ownership of Working Interest Owner of the Subject Interests does and
will, with respect to each Lease, unit, formation, or well identified in the
Property Exhibit, (i) entitle Working Interest Owner and Royalty Owner
collectively to receive and retain a percentage Net Revenue Interest share of
the Hydrocarbons produced from (or, to the extent pooled or unitized, allocated
to) such Lease, unit, formation or well equal to (or exceeding) the Warranted
Net Revenue Interest Percentage set forth in the Property Exhibit, determined
after taking all Non-Consent Provisions, if any, into account, and (ii) cause
Working Interest Owner to be obligated to bear a percentage share of the costs
associated with operations on such Lease, unit, formation, or well that is no
more than the Warranted Working Interest Percentage set forth in the Property
Exhibit, which share of costs is not subject to increase (except as specifically
described in such Exhibit) without either a corresponding proportional increase
in the associated Net Revenue Interest or the right to receive immediate
reimbursement for such increased costs from another owner of interests in such
Lease, unit, formation or well;

(c) such shares of production, as reflected on the Property Exhibit, which
Working Interest Owner and Royalty Owner are entitled to receive and retain, and
such shares of expenses, as reflected on the Property Exhibit, which Working
Interest Owner is obligated to bear, are not subject to change upon Working
Interest Owner’s or any other Person’s achievement of payout or some other
measure of recovery of costs incurred with respect to any of the Subject
Interests prior to the Effective Time, except as expressly described in the
Property Exhibit; and

(d) Working Interests Owner’s title to the Subject Interests, the Subject
Hydrocarbons and the facilities, equipment, and all related contractual rights
needed for the operation of the Subject Interests and the production of the
Subject Hydrocarbons is free and clear of (i) any encumbrances, liens, mortgages
or pledges, other than Permitted Encumbrances and any liens and security
interests being released concurrently with the grant of the Production Payment,
(ii) any preferential purchase rights (other than those that have been waived or
the time period for exercise of which has expired without exercise) or
requirements for consents to assignment (other than those that have been
obtained or waived) that would be applicable to or exercisable as a result of
this Conveyance, and (iii) any other defects that would materially and adversely
affect or interfere with the operation, use, possession, ownership or value
thereof as currently owned, operated, conducted and used by Working Interest
Owner or, if not Working Interest Owner, the current operator of the applicable
Lease.

This Conveyance is made with full substitution and subrogation of Royalty Owner
in and to all covenants, representations and warranties by others heretofore
given or made with respect to the Subject Interests.

Section 1.10 No Proportionate Reduction. It is understood and agreed that the
Production Payment Hydrocarbons and the Production Payment Percentages will be
determined based on 100% of the full Warranted Net Revenue Interest Percentages
of the Hydrocarbons produced from (or, to the extent pooled or unitized,
allocated to) the Subject Lands and will not

 

5



--------------------------------------------------------------------------------

be reduced for any reason except to the extent expressly provided in
Section 1.11. Among other things, the Production Payment Hydrocarbons and the
Production Payment Percentages will not be reduced due to (a) the undivided
interest owned by Working Interest Owner in a Lease being less than the entire
interest in such Lease, or (b) the interest in Hydrocarbons or other minerals
underlying any portion of the Subject Lands which is covered by a particular
Lease (or group of Leases) being less than the entire interest in the
Hydrocarbons and other minerals underlying such portion of the Subject Lands.

Section 1.11 Government Regulation. The obligations of Working Interest Owner
hereunder will be subject to all applicable Laws. Working Interest Owner will
timely make all material filings with all applicable agencies, boards, officials
and commissions having jurisdiction with respect to the Subject Interests, the
operation thereof or the Production Payment prior to or at the time any such
filing becomes due. Should any Laws, any Leases or any presently existing
provisions in presently existing private contracts (including those limiting the
size of overriding royalties and similar interests but excluding any contracts
directly entered into by Royalty Owner) be applicable to the Subject Interests
so as to limit the portion of the Hydrocarbons produced from a particular
Subject Interest which may be attributable to the Production Payment, the
Production Payment will, as to such Subject Interest and for the period of time
during which such Law, Lease or contractual provision is applicable, be limited
to the maximum amount of production from such Subject Interest which can be
attributed to the Production Payment under such Law, Lease or contractual
provision; provided, however, should such limitation be in effect as to any one
or more Subject Interests, then (without prejudice to other rights Royalty Owner
may have) the portion of production from (or, to the extent pooled or unitized,
allocated to) the other Subject Interests which would be attributable to the
Production Payment in the absence of the provisions of this subsection will be
increased to the maximum extent permitted (up to 90%) to cause Royalty Owner to
receive, by virtue of ownership of the Production Payment, the same aggregate
amount of Hydrocarbons that Royalty Owner would have received had such Law,
Lease or contractual provision not reduced the share of production from such
Subject Interest with respect to which the Production Payment could be paid.

ARTICLE II

DEFINITIONS

Section 2.1 Definitions. As used herein and in the exhibits hereto, the
following terms have the respective meanings ascribed to them below:

“Adjustment Quantity” means, during each Month, the quantity of Hydrocarbons
(expressed in MMBtus of Gas and MMBtu Equivalents of Oil) determined by dividing
the Monthly Adjustment Amount as of the commencement of such Month by the Field
Price of Gas for such Month. Gas included in any Adjustment Quantity will be
measured in MMBtus and Oil included in any Adjustment Quantity will be measured
in MMBtu Equivalents.

“Affiliate” means, with respect to any Person, any other Person that either
directly or indirectly controls or manages, is controlled or managed by or is
under common control or management with such first Person. For the purposes
hereof, “control” means the right or power to direct the policies of another
through management authority, equity ownership, delegated authority, voting
rights or otherwise. For the avoidance of doubt, (a) Endeavor Gathering LLC is
not an Affiliate of Working Interest Owner and (b) enXco, Inc., EDF Inc. and
their respective subsidiaries are not Affiliates of Royalty Owner.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11 of the United States Code, § 101, et seq., as
amended.

“Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.

“Btu” means a British Thermal Unit.

“Business Day” means any day other than a Saturday, a Sunday or a holiday on
which national banking associations in the State of Oklahoma or in the State of
New York are closed.

“Central Time” means Central Standard Time or Central Daylight Savings Time in
effect in Carthage, Texas on the date in question.

“Day” means a period of 24 consecutive hours beginning at 9:00 a.m. Central
Time, on each calendar day, and “Daily” has the correlative meaning.

“Delivery Point” means the meter at each point of delivery of Subject
Hydrocarbons into a pipeline or gathering system or other transportation
facilities (including vehicles) of a Delivery Point Recipient, or any other
point or points mutually agreed to in writing by Working Interest Owner and
Royalty Owner, provided that, for as long as Working Interest Owner, or its
assignee is the purchaser of the Production Payment Hydrocarbons from Royalty
Owner, the wellheads of the Subject Wells will be the Delivery Points.

“Delivery Point Charges” means all costs and charges associated with the
delivery of the Production Payment Hydrocarbons into the facilities of a
Delivery Point Recipient in a condition and at pressures sufficient to satisfy
all requirements in the applicable contract with such Delivery Point Recipient,
including all gathering, transportation, marketing, treating, compression,
dehydration, fuel and handling costs and charges.

“Delivery Point Recipient” means, at any time with respect to any Subject
Interest, the owner of the gathering system or transporting vehicles immediately
downstream of each applicable Delivery Point.

“Effective Time” means 9:00 a.m., Central Time, on December 1, 2011.

“Field Price” means with respect to Gas the price per MMBtu of Gas for each
Month that is determined in accordance with Schedule 2 and means with respect to
Oil the price per Barrel of Oil for each Month that is determined in accordance
with Schedule 3.

“Gas” means natural gas and other gaseous hydrocarbons, including casinghead gas
and the liquid products of gas processing, but excluding condensate and other
liquid hydrocarbons removed by conventional mechanical field separation at or
near the wellhead.

“Hydrocarbons” means Oil and Gas.

 

7



--------------------------------------------------------------------------------

“Index Rate” means the rate of eleven and one-half percent (11.5%) per annum,
calculated on the basis of actual days elapsed and a year of 360 days.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof, of any Indian nation or tribal authority, or of any foreign
country or any department, province or other political subdivision thereof. Any
reference to a Law includes any amendment or modification to such Law, and all
regulations, rulings, and other Laws promulgated under such Law.

“Lease” means (subject to the depth limitations described in Exhibit A) any oil,
gas and/or mineral lease described, referred to or identified in the Property
Exhibit and any other deed, assignment, order, contract or instrument creating
or evidencing ownership of a Subject Interest, in each case as to all lands and
depths described in such lease, deed, assignment, order, contract or instrument
(or the applicable part or portion of such lands and depths if specifically
limited in depth or areal extent in the Property Exhibit), together with any
renewal, amendment, ratification or extension of such lease, deed, assignment,
order, contract or instrument. This Conveyance will also apply to, and the term
“Lease” will include, any new lease to the extent that such new lease covers any
interest covered by any oil, gas and/or mineral lease described, referred to or
identified in the Property Exhibit if such new lease is acquired by Working
Interest Owner or its Affiliates during the term of or within one (1) year after
expiration of the predecessor lease (provided that no such new lease will be
subject to this Conveyance if such new lease is executed and delivered after the
Termination Time).

“Lease Use Hydrocarbons” means any Hydrocarbons that are unavoidably lost in the
production thereof or that are used by Working Interest Owner or the operator of
the Subject Interests or any unit in which the Subject Interests are pooled or
unitized in compliance herewith for drilling and production operations conducted
prudently and in good faith for the purpose of producing Hydrocarbons from the
Subject Interests or from such unit, but only for so long as and to the extent
such Hydrocarbons are so used.

“MMBtu” means 1,000,000 Btus. Unless expressly provided otherwise herein, all
references herein to a quantity or amount of Gas are expressed and measured in
MMBtus.

“MMBtu Equivalent” means, with respect to Production Payment Oil, the number of
MMBtus determined by multiplying the quantity of such Oil (expressed in Barrels)
by a ratio the numerator of which is the Field Price of Oil (expressed in
dollars per Barrel) for the Day on which such Oil was sold and the denominator
of which is the Field Price of Gas (expressed in dollars per MMBtu) for the Day
on which such Oil was sold.

“Month” means the time period beginning at 9:00 a.m., Central Time, on the first
day of each calendar month and ending at 9:00 a.m., Central Time, on the first
day of the next succeeding calendar month, and “Monthly” has the correlative
meaning.

 

8



--------------------------------------------------------------------------------

“Monthly Adjustment Amount” means zero dollars as of the Effective Time. As of
the commencement of each succeeding Month after the Effective Time (a
“Calculation Date”), such term means an amount of dollars equal to the sum of
the following:

(a) the Monthly Adjustment Amount as of the commencement of the immediately
preceding Month, plus

(b) any Monthly Deficiency for the immediately preceding Month, minus

(c) any Monthly Credit for the immediately preceding Month, plus

(d) an amount equal to the notional interest that would accrue at the Index Rate
on a principal amount equal to the Monthly Adjustment Amount (if any) as
determined as of the end of the immediately preceding Month for the period from
and including the first Calculation Date to but not including the first Monthly
Settlement Date following such Calculation Date. For a Calculation Date that is
the first Day in February, 2012, for example, such notional principal amount
would be the Monthly Adjustment Amount as of the end of the preceding Month of
January 2012 (i.e., as of 9:00 a.m. on February 1, 2012) and the period for
which such notional interest would be calculated would be the period from and
including the first Business Day of February 2012 to but not including the last
Business Day of February 2012.

“Monthly Credit” means for each Month the product obtained by multiplying
(a) the aggregate amount, if any, by which the quantity of Production Payment
Hydrocarbons actually received by, or sold on behalf of, Royalty Owner during
such Month (with Gas calculated in MMBtu and Oil calculated in MMBtu
Equivalents) exceeds the Scheduled Quantity for such Month, times (b) the Field
Price of Gas for such Month.

“Monthly Deficiency” means for each Month the product obtained by multiplying
(a) the aggregate amount, if any, by which the quantity of Production Payment
Hydrocarbons actually received by, or sold on behalf of, Royalty Owner during
such Month (with Gas calculated in MMBtu and Oil calculated in MMBtu
Equivalents) is less than the Scheduled Quantity for such Month times (b) the
Field Price of Gas for such Month.

“Monthly Settlement Date” means, for each Month, the last Business Day of the
following Month. The Monthly Settlement Date for production during January 2012
will be the last Business Day of February 2012, and so forth.

“Mortgage” means the Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement from Working Interest Owner to Royalty
Owner, dated as of the Closing Date.

“Net Revenue Interest” means a percentage share of the Hydrocarbons (and the
proceeds thereof) produced and saved from or attributable to a particular Lease,
Subject Interest or Subject Well, after deducting all royalties, overriding
royalties, non-participating royalties, net profits interests, production
payments, and other burdens on or payments out of production, other than the
Production Payment itself.

“Non-Affiliate” means any Person other than Working Interest Owner and its
Affiliates.

 

9



--------------------------------------------------------------------------------

“Non-Consent Hydrocarbons” means those Hydrocarbons produced from a Subject
Interest during the applicable period of recoupment or reimbursement pursuant to
a Non-Consent Provision covering that Subject Interest, which Hydrocarbons have
been relinquished to the consenting party or participating party under the terms
of such Non-Consent Provision as the result of an election by Working Interest
Owner not to participate in the particular operation, provided that such
election by Working Interest Owner has been made in good faith and as a prudent
operator and in compliance with the terms of this Conveyance and any other
agreements made in connection herewith by Working Interest Owner and Royalty
Owner.

“Non-Consent Provision” means a contractual provision contained in an applicable
Non-Affiliate third-party operating agreement, unit agreement, contract for
development or other similar instrument that is a Permitted Encumbrance, which
provision covers so-called non-consent operations or sole benefit operations and
provides for relinquishment of production by non-consenting or non-participating
parties during a period of recoupment or reimbursement of costs and expenses of
the consenting or participating parties.

“Oil” means crude oil, condensate and other liquid hydrocarbons, including
liquid hydrocarbons removed by conventional mechanical field separation at the
wellhead but excluding casinghead gas and the products of gas processing.

“Parties” means Working Interest Owner and Royalty Owner.

“Permitted Encumbrance” means the following with respect to any Subject
Interest:

(a) lessors’ royalties, overriding royalties, reversionary interests and similar
burdens that (i) are of record on the date hereof, (ii) do not at any time
reduce the share of production from (or, if pooled or unitized, allocated to)
any Lease, unit, formation, or well set forth on the Property Exhibit to which
Working Interest Owner is entitled by virtue of its ownership of the Subject
Interests (as calculated before giving effect to this Conveyance) below the
Warranted Net Revenue Interest Percentage for such Lease, unit, formation, or
well, and (iii) do not at any time increase Working Interest Owner’s Working
Interest in any Lease, unit, formation or well set forth on the Property Exhibit
without a corresponding increase in Working Interest Owner’s Net Revenue
Interest for such Lease, unit, formation or well;

(b) operating agreements and unitization, pooling and communitization agreements
described in Section 3.1(m) of the Disclosure Schedule to the Purchase and Sale
Agreement that (i) are in existence on the date hereof, (ii) do not at any time
reduce the share of production from (or, if pooled or unitized, allocated to)
any Lease, unit, formation, or well set forth on the Property Exhibit to which
Working Interest Owner is entitled by virtue of its ownership of the Subject
Interests (as calculated before giving effect to this Conveyance) below the
Warranted Net Revenue Interest Percentage for such Lease, unit, formation, or
well, and (iii) do not at any time increase Working Interest Owner’s Working
Interest in any Lease, unit, formation, or well set forth on the Property
Exhibit without a corresponding increase in Working Interest Owner’s Net Revenue
Interest for such Lease, unit, formation, or well;

 

10



--------------------------------------------------------------------------------

(c) contracts and other matters that (i) specifically affect such Subject
Interest, (ii) do not at any time reduce the share of production from (or, if
pooled or unitized, allocated to) any Lease, unit, formation, or well set forth
on the Property Exhibit to which Working Interest Owner is entitled by virtue of
its ownership of the Subject Interests (as calculated before giving effect to
this Conveyance) below the Warranted Net Revenue Interest Percentage for such
Lease, unit, formation, or well, and (iii) do not at any time increase Working
Interest Owner’s Working Interest in any Lease, unit, formation, or well set
forth on the Property Exhibit without a corresponding increase in Working
Interest Owner’s Net Revenue Interest for such Lease, unit, formation, or well;

(d) Hydrocarbon sales contracts on normal market terms that provide for an
initial term of one year or less or are terminable without penalty upon no more
than thirty (30) days’ notice to the purchaser or are not binding on the
Production Payment;

(e) liens for Taxes or governmental assessments that are not yet delinquent or
are being contested in good faith by appropriate proceedings which effectively
delay any enforcement thereof;

(f) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s, operator’s
and other similar liens or charges arising by Law or contract in the ordinary
course of business to the extent securing current accounts payable (owing with
respect to goods or services provided with respect to the Subject Interests)
that are not more than 90 days past the invoice or due date, whichever is
earlier, unless being contested in good faith by appropriate proceedings which
effectively delay any enforcement thereof;

(g) easements, rights-of-way, restrictions, servitudes, permits, surface leases
and other rights in respect of surface operations that do not interfere
materially with the operation, value or use of such Subject Interest or
adversely affect the value of the Production Payment;

(h) liens and security interests in favor of Royalty Owner;

(i) liens under any mortgage, pledge or security agreement entered into pursuant
to the requirements of any indenture, loan agreement or similar document for
borrowed money, provided that liens under any such mortgage, pledge or security
agreement are made and accepted expressly subject and subordinate to this
Conveyance and the Mortgage;

(j) All other charges, encumbrances, title defects and irregularities (other
than liens and security interests) affecting the Subject Interests which taken
individually or together: (i) do not reduce the value of the Production Payment
or interfere materially with the operation, value or use of any of the Subject
Interests; (ii) do not prevent Working Interest Owner from receiving the
unencumbered proceeds of production from any of the Subject Interests or Royalty
Interest Owner from receiving Production Payment Hydrocarbons, or the proceeds
thereof; (iii) do not reduce the share of production from (or, if pooled or
unitized, allocated to) any Lease, unit, formation, or well set forth on Exhibit
A to which Working Interest Owner is entitled by virtue of its ownership of the
Subject Interest (as calculated before giving effect to this Conveyance) below
the Warranted Net Revenue Interest Percentage for such Lease, unit, formation,
or well and (iv) do not increase Working Interest Owner’s Working Interest in
any Lease or unit set forth on Exhibit A without a corresponding increase in
Working Interest Owner’s Net Revenue Interest for such Lease, unit, formation,
or well.

 

11



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, pension fund, trust or trustee
thereof, estate or executor thereof, unincorporated organization or joint
venture, court or governmental unit or any agency or subdivision thereof, or any
other legally recognizable entity.

“Production Payment” has the meaning given such term in Section 1.1.

“Production Payment Gas” means the Production Payment Hydrocarbons that are Gas.

“Production Payment Hydrocarbons” means the Subject Hydrocarbons conveyed and
assigned to Royalty Owner pursuant to Section 1.1.

“Production Payment Oil” means the Production Payment Hydrocarbons that are Oil.

“Production Payment Percentage” means, with respect to each Subject Interest and
the Subject Hydrocarbons produced therefrom (or, to the extent pooled or
unitized, allocated thereto), ninety percent (90%) of the Warranted Net Revenue
Interest Percentage specified in the Property Exhibit for such Subject Interest.

“Property Exhibit” means Exhibit A attached hereto.

“Purchase and Sale Agreement” means the Purchase and Sale Agreement dated as of
the Closing Date between Working Interest Owner and Royalty Owner.

“Retained Interests” means the rights and interests retained by Working Interest
Owner in the Subject Interests after conveyance of the Production Payment
hereunder, including both the rights and interests in the Subject Interests that
are retained by Working Interest Owner during the term of the Production Payment
and the entire Subject Interests at any time when the Production Payment has
terminated or is otherwise not in effect.

“Royalty Owner” refers to EDF Trading North America, LLC, a Texas limited
liability company, as well as to its successors and assigns hereunder.

“Scheduled Quantity” means with respect to each Month the aggregate quantity of
Hydrocarbons that is set forth for such Month on Schedule 1. The Scheduled
Quantities may consist of MMBtus of Gas or MMBtu Equivalents of Oil as provided
pursuant to the other provisions of this Conveyance.

“Subject Hydrocarbons” means the Hydrocarbons in and under and that may be
produced after the Effective Time from (or, to the extent pooled or unitized,
allocated to) the Subject Lands that are attributable to the Subject Interests
(determined after deducting all royalties, overriding royalties, production
payments and similar burdens, excluding only the Production Payment, which both
burden the Subject Interests on the date hereof and are reflected in the
Warranted Net Revenue Interest Percentages set out on the Property Exhibit). The
Subject Hydrocarbons will not be deemed to include any Lease Use Hydrocarbons or
Non-Consent Hydrocarbons attributable to the Subject Interests, and no Lease Use
Hydrocarbons or Non-Consent Hydrocarbons will be included in the determination
of Production Payment Hydrocarbons.

 

12



--------------------------------------------------------------------------------

“Subject Interests” means:

(a) all of the interests set forth in the Property Exhibit in and to the Leases,
units and wells described therein and the other property interests (if any)
described in the Property Exhibit.

(b) all other right, title, interest or claim (of every kind and character,
whether legal or equitable and whether vested or contingent) of Working Interest
Owner in and to (i) any Lease or any such unit or other property interest,
(ii) the lands and estates covered by the Leases or by such units and other
property interests, and (iii) all other lands and estates now or hereafter
pooled, communitized or unitized therewith, or in and to the oil, gas and other
minerals that may be produced therefrom or allocated thereto, even though
Working Interest Owner’s interest be incorrectly or incompletely described in,
or omitted from, the Property Exhibit, and

(c) all rights, titles and interests of Working Interest Owner in and to, or
otherwise derived from, all presently existing or hereafter created oil, gas or
mineral unitization, pooling, or communitization agreements, declarations or
orders and in and to the properties covered and the units created thereby
(including all units formed under orders, rules, regulations, or other official
acts of any federal, state, or other authority having jurisdiction, voluntary
unitization agreements, designations or declarations, and so-called “working
interest units” created under operating agreements or otherwise) relating to the
properties described in paragraphs (a) or (b) above in this definition,

all as the same may be enlarged from time to time by the discharge of any
burdens or by the removal of any charges or encumbrances to which any of the
same may be subject on the date hereof, and any and all renewals and extensions
of any of the same, but limited in each instance to those areas specified next
to each Subject Well on the Property Exhibit.

“Subject Lands” means all lands described, referred to or identified in the
Property Exhibit and all lands subject to each Lease or other property interest
that is described in the Property Exhibit, but limited in each instance to those
areas specified next to each Subject Well on the Property Exhibit.

“Subject Wells” means all wells identified in the Property Exhibit.

“Taxes” means all ad valorem, property, gathering, transportation, pipeline
regulating, gross receipts, severance, production, excise, heating content,
carbon, environmental, occupation, sales, use, value added, fuel, franchise, and
other taxes and governmental charges and assessments imposed on or as a result
of all or any part of the Subject Interests, the Hydrocarbons produced from
Subject Interests or the proceeds thereof, the Production Payment, the
Production Payment Hydrocarbons or the proceeds thereof, regardless of the point
at which or the manner in which or the Person against whom such taxes, charges
or assessments are charged, collected, levied or otherwise imposed. Interest,
penalties and withholding obligations owing to governmental authorities with
respect to any Taxes also constitute Taxes. The only taxes which are not Taxes
are federal and state income and franchise taxes imposed on Royalty Owner’s
income or business generally (provided that “windfall profits” taxes and other
taxes imposed on Oil and Gas production or the revenues or income therefrom do
constitute “Taxes”).

 

13



--------------------------------------------------------------------------------

“Termination Time” means 9:00 a.m., Central Time, on October 31, 2019, provided
that if the Monthly Adjustment Amount is greater than zero at such time the
Termination Time will not occur until 9:00 a.m., Central Time, on the day
following the date when the Monthly Adjustment Amount has been reduced to zero.

“Warranted Net Revenue Interest Percentage” means the percentage set forth on
the Property Exhibit indicating Working Interest Owner’s claimed Net Revenue
Interest in a particular Lease, unit, formation, or well, generally by reference
to “Net Revenue Interest,” “NRI,” “NRI Percentage” or words of similar import.

“Warranted Working Interest Percentage” means the percentage set forth on the
Property Exhibit indicating Working Interest Owner’s claimed Working Interest in
a particular Lease, unit, formation, or well, generally by reference to “Working
Interest,” “WI,” “WI Percentage” or words of similar import.

“Working Interest” means the interest owned in oil and gas leases, leaseholds,
contracts or other oil and gas interests (including leasehold interests,
operating rights interests or other cost-bearing interests, and mineral fee or
ownership interests) that determines the percentage share of costs borne by the
owner of such interest.

“Working Interest Owner” refers to GMX Resources Inc., an Oklahoma corporation,
as well as to its successors and assigns hereunder.

Section 2.2 Rules of Construction; Monthly and Daily Equivalents; Publications.

(a) All references in this Conveyance to articles, sections, subsections and
other subdivisions refer to corresponding articles, sections, subsections and
other subdivisions of this Conveyance unless expressly provided otherwise.
Titles appearing at the beginning of any of such subdivisions are for
convenience only, do not constitute part of such subdivisions, and are to be
disregarded in construing the language contained in such subdivisions. The words
“this Conveyance”, “this instrument”, “herein”, “hereof”, “hereunder”‘ and words
of similar import refer to this Conveyance as a whole and not to any particular
subdivision unless expressly so limited. Unless the context otherwise requires:
“including” and its grammatical variations mean “including without limitation”;
“or” is not exclusive; words in the singular form include the plural and vice
versa; words in any gender include all other genders; references herein to any
instrument or agreement refer to such instrument or agreement as it may be from
time to time amended or supplemented; and references herein to any Person
include such Person’s successors and assigns. All references in this Conveyance
to exhibits and schedules refer to exhibits and schedules to this Conveyance
unless expressly provided otherwise, and the Property Exhibit and all other
exhibits and schedules to this Conveyance are hereby incorporated herein by
reference and made a part hereof for all purposes. This Conveyance has been
drafted with the joint participation of Working Interest Owner and Royalty Owner
and is to be construed neither against nor in favor of either Party but rather
in accordance with the fair meaning hereof.

(b) To the extent that this Conveyance refers to information or data measured or
based upon Daily production or deliveries of Hydrocarbons and such information
or data is instead provided or available only with respect to Monthly production
or deliveries of

 

14



--------------------------------------------------------------------------------

Hydrocarbons, such Monthly Hydrocarbons will be deemed produced or delivered in
equal quantities on each Day during such Month. To the extent that this
Conveyance refers to Daily price information for production or deliveries of
Hydrocarbons and such information or data is instead provided or available only
on a Monthly basis, then such Monthly price information will be deemed to apply
on each Day during such Month.

(c) To the extent that this Conveyance incorporates prices, rates, adjustments
to prices or rates or other information from a specific source or publication
and that source or publication for any reason temporarily fails or permanently
ceases to publish such information, or ceases publication altogether, or changes
the heading or format under which such information is published, or changes the
source of information which it publishes under such heading or format, and in
any such case this Conveyance does not otherwise specify how to deal with such
event, then for so long as such situation continues Royalty Owner will
designate, in good faith, a reasonable alternative source for the same or
equivalent information and the Parties will thereafter use such designated
alternative source.

ARTICLE III

MISCELLANEOUS

Section 3.1 Nature of Production Payment; Intentions of the Parties. This
Conveyance is an absolute conveyance of an interest in real property. The
Production Payment constitutes a “production payment” as defined in
Section 101(42A) of the Bankruptcy Code and referred to in
Section 541(b)(4)(B)(i) of the Bankruptcy Code. The Parties intend for the
Production Payment to at all times be treated for federal income tax purposes
(and for the purpose of any similarly calculated state income or franchise
taxes, but for no other purposes) as a mortgage loan (and not a “royalty” or
other “economic interest” in Hydrocarbons) within the meaning of the Internal
Revenue Code and the regulations and judicial authority relating thereto, and
the Parties agree to report the Production Payment accordingly on all applicable
tax returns. Nothing in this Conveyance may be construed to constitute either
Party (under state Law or for tax purposes) in partnership with the other Party
or to constitute an assignment by Working Interest Owner to Royalty Owner of an
interest in any tax partnership burdening the Subject Interests. The Production
Payment does not include any ownership interest in and to any of the fixtures,
structures, equipment or other tangible personal property now or hereafter
placed on, or used in connection with, the Subject Interests or any right to
conduct operations with any of the foregoing.

Section 3.2 Governing Law. THIS CONVEYANCE IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

Section 3.3 Successors and Assigns. The covenants, provisions and conditions
contained in this Conveyance are agreed and acknowledged to be covenants running
with the land and the respective interests of Working Interest Owner and Royalty
Owner and will be binding upon and (subject to the restrictions in Section 1.8)
inure to the benefit of Working Interest Owner and Royalty Owner and their
respective successors and permitted assigns. Royalty Owner and its successors
and assigns may, and nothing contained in this instrument will

 

15



--------------------------------------------------------------------------------

in any way limit or restrict the right of Royalty Owner, or Royalty Owner’s
successors and assigns to, sell, convey, assign, mortgage or otherwise transfer
the Production Payment or its rights and obligations under this Conveyance in
whole or in part. If at any time Royalty Owner, or Royalty Owner’s successors
and assigns, execute a mortgage, pledge or deed of trust covering all or any
part of the Production Payment as security for any obligation, the mortgagee,
the pledgee or the trustee therein named or the holder of the obligation secured
thereby will be entitled, to the extent such mortgage, pledge or deed of trust
so provides, to exercise all of the rights, remedies, powers and privileges
herein conferred upon Royalty Owner and to give or withhold all consents herein
required or permitted to be obtained from Royalty Owner. All references herein
to either Working Interest Owner or Royalty Owner include their respective
successors and permitted assigns.

Section 3.4 Counterpart Execution. This Conveyance is executed in multiple
originals all of which constitute one and the same Conveyance; provided,
however, in order to facilitate recording of this Conveyance in the public
records of each of the jurisdictions in which the Subject Interests are located
(or in each of the jurisdictions adjacent to any offshore Subject Interests),
the exhibits attached to a counterpart recorded in a single jurisdiction may
contain only those pages (or portions thereof) which apply to Subject Interests
that are located in (or are adjacent to) such jurisdiction. Complete
counterparts of this Conveyance have been retained by each of the Parties, and a
complete counterpart of this Conveyance is recorded in Harrison County, Texas.

Section 3.5 Further Assurances. Working Interest Owner will take all such
further actions and will execute, acknowledge and deliver all such further
documents that may reasonably be requested by Royalty Owner to effectuate this
Conveyance or to carry out the purposes of this Conveyance.

Section 3.6 No Subordination to Permitted Encumbrances. Certain agreements,
contracts and other documents are listed in the Property Exhibit and included in
the definition of Permitted Encumbrances. References herein or in the Property
Exhibit to Permitted Encumbrances are made solely for the purpose of modifying
Working Interest Owner’s warranties and representations as to the Subject
Interests, and without regard to whether or not any Permitted Encumbrance is
valid, subsisting, legal or enforceable or affects or is senior to the
Production Payment. Such references are not intended to constitute and do not
constitute any express or implied recognition or acknowledgment by any Party as
to the validity, legality, enforceability or priority of the same or of any
term, provision or condition thereof or the applicability or seniority thereof
to the Production Payment and do not revive or ratify the same or create any
rights in any third Person. No provision in this Conveyance may be construed as
an agreement or expression of intent by Royalty Owner to acquire the Production
Payment subject to any unrecorded Permitted Encumbrance.

Section 3.7 Partial Invalidity. Except as otherwise expressly stated herein, in
the event any term or provision contained in this Conveyance is for any reason
held invalid, illegal or unenforceable to any extent by a court or regulatory
agency of competent jurisdiction, such term or provision will otherwise remain
effective and be enforced, and all other terms and provisions hereof will
nevertheless remain effective and will be enforced, to the fullest extent
permitted by applicable Law.

 

16



--------------------------------------------------------------------------------

Section 3.8 Waiver of Jury Trial and Special Damages. EACH PARTY HEREBY RATIFIES
AND CONFIRMS ITS WAIVERS OF JURY TRIAL AND SPECIAL DAMAGES MADE IN SECTION 7.9
OF THE PURCHASE AND SALE AGREEMENT.

Section 3.9 Consent to Jurisdiction. EACH PARTY HEREBY RATIFIES AND CONFIRMS ITS
CONSENT TO AND AGREEMENTS CONCERNING JURISDICTION, FORUM AND VENUE MADE IN
SECTION 7.10 OF THE PURCHASE AND SALE AGREEMENT.

Section 3.10 Partition. Each Party acknowledges and agrees that neither Party
has any right or interest that would permit it to partition any portion of the
Subject Interests as against the other Party, and each Party hereby waives any
such right.

Section 3.11 Addresses. The addresses of Royalty Owner and Working Interest
Owner are as follows:

 

EDF Trading North America, LLC

4700 W Sam Houston Parkway N, Suite 250

Houston, Texas 77041

Attention: Eric Dennison

Fax No. (281) 781-0360

Phone No. (281) 653-5811

  

GMX Resources Inc.

9400 N Broadway, Suite 600

Oklahoma City, Oklahoma 73114

Attention: Chief Financial Officer

Fax No. (405) 600-0600

Phone No. (405) 600-0711

All notices, requests, demands, instructions and other communications required
or permitted to be given hereunder must be in writing and must be given as
provided in the Purchase and Sale Agreement.

Section 3.12 Amendments and Waivers. This Conveyance may not be amended or
modified, and no rights hereunder may be waived, except by a written document
signed by the Party to be charged with such amendment, modification or waiver.
Provisions of this Conveyance that refer to any consent, approval, amendment or
waiver by either Party require such consent, approval, amendment or waiver to be
in writing.

[Signatures on next page]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Working Interest Owner and Royalty Owner have each executed
this Conveyance on the dates set forth in their respective acknowledgments below
and Working Interest Owner has delivered this Conveyance to Royalty Owner as the
transfer and conveyance to Royalty Owner of a presently vested property
interest, to be effective with respect to production of Subject Hydrocarbons as
of the Effective Time.

 

WORKING INTEREST OWNER:

 

GMX RESOURCES INC.

By:   /s/ Harry C. Stahel, Jr. Name:   Harry C. Stahel, Jr. Title:   Executive
Vice President — Finance

 

ROYALTY OWNER:

 

EDF TRADING NORTH AMERICA, LLC

By:   /s/ Eric Dennison Name:   Eric Dennison Title:   Senior Vice President

Signature Page to Conveyance



--------------------------------------------------------------------------------

STATE OF OKLAHOMA

  

     §      

COUNTY OF

    OKLAHOMA         §      

This instrument was acknowledged before me on the 8th day of December, 2011, by
Harry C. Stahel, Jr., as Executive Vice President — Finance of GMX Resources
Inc., an Oklahoma corporation, on behalf of said corporation.

 

  /s/ Allison Holman   Notary Public, State of Oklahoma

STATE OF TEXAS

     §      

COUNTY OF HARRIS

     §      

This instrument was acknowledged before me on the 8th day of December, 2011, by
Eric Dennison, as Senior Vice President of EDF Trading North America, LLC, a
Texas limited liability company, on behalf of said limited liability company.

 

  /s/ Alayna Serene Estes   Notary Public, State of Texas

Acknowledgement Page



--------------------------------------------------------------------------------

SCHEDULE 1

Scheduled Quantities (in MMBtus)

 

VPP

Delivery

Period

   VPP
Scheduled
Quantities,
in MMBtu      VPP
Delivery
Period      VPP
Scheduled
Quantities,
in MMBtu      VPP
Delivery
Period      VPP
Scheduled
Quantities,
in MMBtu      VPP
Delivery
Period      VPP
Scheduled
Quantities,
in MMBtu  

Dec-11

     454,542                     

Jan-12

     425,072         Jan-14         191,886         Jan-16         120,514      
  Jan-18         84,032   

Feb-12

     374,440         Feb-14         169,383         Feb-16         111,083      
  Feb-18         75,028   

Mar-12

     378,841         Mar-14         183,779         Mar-16         117,240      
  Mar-18         82,392   

Apr-12

     347,671         Apr-14         174,001         Apr-16         111,869      
  Apr-18         78,895   

May-12

     341,952         May-14         176,118         May-16         114,103      
  May-18         80,765   

Jun-12

     315,687         Jun-14         166,910         Jun-16         108,913      
  Jun-18         77,349   

Jul-12

     323,279         Jul-14         169,108         Jul-16         111,132      
  Jul-18         79,198   

Aug-12

     309,717         Aug-14         165,764         Aug-16         109,683      
  Aug-18         78,428   

Sep-12

     287,849         Sep-14         157,311         Sep-16         104,753      
  Sep-18         75,141   

Oct-12

     286,328         Oct-14         159,583         Oct-16         106,951      
  Oct-18         76,956   

Nov-12

     267,027         Nov-14         151,564         Nov-16         102,181      
  Nov-18         73,743   

Dec-12

     266,449         Dec-14         153,872         Dec-16         104,356      
  Dec-18         75,545   

Jan-13

     266,315         Jan-15         151,133         Jan-17         99,526      
  Jan-19         72,077   

Feb-13

     232,855         Feb-15         134,068         Feb-17         88,732      
  Feb-19         64,419   

Mar-13

     250,318         Mar-15         146,193         Mar-17         97,280      
  Mar-19         70,834   

Apr-13

     234,921         Apr-15         139,072         Apr-17         93,017      
  Apr-19         67,902   

May-13

     235,790         May-15         141,432         May-17         95,068      
  May-19         69,592   

Jun-13

     221,726         Jun-15         134,625         Jun-17         90,924      
  Jun-19         66,731   

Jul-13

     222,959         Jul-15         136,939         Jul-17         92,954      
  Jul-19         68,401   

Aug-13

     216,992         Aug-15         134,272         Aug-17         91,919      
  Aug-19         67,809   

Sep-13

     204,558         Sep-15         127,915         Sep-17         87,950      
  Sep-19         65,052   

Oct-13

     206,186         Oct-15         130,258         Oct-17         89,952      
  Oct-19         66,690   

Nov-13

     194,650         Nov-15         124,155         Nov-17         86,088      
  

Dec-13

     196,464         Dec-15         126,497         Dec-17         88,069      
  

Schedule 1 Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

Field Price for Gas

The “Field Price” of Gas for each Month means the final settlement price per
MMBtu on the date of expiry of the Natural Gas Futures Contract for Henry Hub
Delivery traded on the New York Mercantile Exchange for such Month. For example,
the Field Price for the Month of February 2012 will be the final settlement
price on January 27, 2012 of the contract that expires on January 27, 2012.

Schedule 2 Page 1



--------------------------------------------------------------------------------

SCHEDULE 3

Field Price for Oil

The “Field Price” of Oil for each Month means the final settlement price per
Barrel on the date of expiry of the applicable West Texas Intermediate Crude Oil
Futures Contract for Cushing, Oklahoma Delivery traded on the New York
Mercantile Exchange for such Month. For example, the Field Price for the Month
of February 2012 will be the final settlement price on January 20, 2012 of the
contract that expires on January 20, 2012.

Schedule 3 Page 1